NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUSSELL T. McADAMS,                             No. 20-72611

                Petitioner-Appellant,           Tax Ct. No. 19702-19

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Russell T. McAdams appeals pro se from the Tax Court’s order denying his

post-judgment motion for reconsideration. We have jurisdiction under 26 U.S.C.

§ 7482(a). We review for an abuse of discretion. Parkinson v. Comm’r, 647 F.2d

875, 876 (9th Cir. 1981). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying McAdams’s post-

judgment motion for reconsideration because McAdams failed to demonstrate any

basis for such relief. See id. (“The Tax Court’s denial of a motion for

reconsideration will not be overturned on appeal absent a clear abuse of

discretion.”); see also Abatti v. Comm’r, 859 F.2d 115, 118 (9th Cir. 1988) (a Tax

Court cannot reopen a case after a final decision except in the event of fraud on the

court or mutual mistake).

      We do not consider McAdams’s contentions regarding the Tax Court’s

original decision because McAdams failed to file a timely notice of appeal as to

that decision. See 26 U.S.C. § 7483 (notice of appeal must be filed within 90 days

of judgment); Fed. R. App. P. 13(a)(1)(B); Tax Ct. R. 161, 162 (post-judgment

motions for reconsideration or to vacate or revise a decision must be filed within

30 days of the decision); Nordvik v. Comm’r, 67 F.3d 1489, 1493 n. 5 (9th Cir.

1995) (“[S]uccessive motions asserting the same grounds cannot be tacked

together to extend the time for filing an appeal.”).

      AFFIRMED.




                                           2                                  20-72611